NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



BRENDA ELLIOTT, DOC #152208,       )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-4359
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.




PER CURIAM.

              Affirmed.




SILBERMAN, LUCAS, and ATKINSON, JJ., Concur.